Title: From George Washington to Major General Stirling, 2 July 1777
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord,
Head Quarters Middlebrook July 2. 1777.

We have received intelligence from the Northward that the Enemy are operating against Ticonderoga and it’s Dependencies—I have therefore to request of you that you will keep your Division together as much as possible, except those two Regiments detached as parties of Observation—and that you will endeavour to obtain every intelligence of the motions of the enemy on Staten Island and if practicable on Bergen—to watch the Ships, observe their course, and whether they are aiming at the North River or elsewhere.
You will give no intimation of the news from the Northward, as it may transpire, and get to the knowledge of the enemy. I am My Lord Your Lordship’s most obedt hume servt

Go: Washington


N.B. Keep a good look out and get the best information you can from Staten Island and Bergen.

